           Case 3:18-cr-03424-LAB Document 90 Filed 05/09/19 PageID.243 Page 1 of 3
'(



      1
      2
      3
      4
      5
      6
      7
      8                             UNITED STATES DISTRICT COURT
      9                           SOUTHERN DISTRICT OF CALIFORNIA
     10
     11   UNITED STATES OF AMERICA,                            Case No.: 18CR3424-LAB
     12                                       Plaintiff,
                                                               FINDINGS AND
     13   v.                                                   RECOMMENDATION UPON A
     14   Fady ESHO (1),                                       GUILTY PLEA

     15                                     Defendant.
     16
     17            Upon Defendant's request to enter a guilty plea to Count(s) 1, 2, 5, and 6 of the
     18   Second Superseding Indictment under Federal Rule of Criminal Procedure 11, and with the
     19   written consent of all the parties, the District Judge referred this matter to the Magistrate
     20   Judge.
     21            Thereafter, in full compliance with Rules 11 and 59, the Magistrate Judge held a
     22   guilty plea hearing.
     23                                            FINDINGS
     24            Based on that hearing, including Defendant's allocution under oath and in the
     25   presence of counsel, and after considering the records in the court docket, including any
     26   plea agreement, this Court finds that:
     27            1.    Defendant understands:
     28

                                                           1
J
         Case 3:18-cr-03424-LAB Document 90 Filed 05/09/19 PageID.244 Page 2 of 3


     1             a.    The government's right, in a prosecution for perjury or false
     2                   statement, to use against the defendant any statement that the
     3                   defendant gives under oath;
     4             b.    The right to persist in a plea of "not guilty";
     5             c.    The right to a speedy and public jury trial;
     6             d.    The right to be represented by counsel - and if necessary have the
     7                   court appoint counsel - at trial and at every other stage of the
     8                   proceeding;
     9             e.    The right at trial to confront and cross-examine adverse witnesses, to
    10                   be protected from compelled self-incrimination, to testify and present
    11                   evidence, and to compel the attendance of witnesses;
    12             f.    Defendant's waiver of these trial rights ifthe court accepts the guilty
    13                   plea;
    14             g.    The nature of each charge to which Defendant is pleading;
    15             h.    Any maximum possible penalty, including imprisonment, fine, and
    16                   term of supervised release;
    17             1.    Any mandatory minimum penalty;
    18             J.    Any applicable forfeiture;
    19             k.    The court's authority to order restitution;
    20             1.    The court's obligation to impose a special assessment;
    21             m.    In determining a sentence, the court's obligation to calculate the
    22                   applicable sentencing-guideline range and to consider that range,
    23                   possible departures under the Sentencing Guidelines, and other
    24                   sentencing factors under 18 U.S.C § 3553(a);
    25             n.    The terms of any plea-agreement provision waiving the right to appeal
    26                   or to collaterally attack the conviction and/or sentence; and
    27
    28

                                                   2
..         Case 3:18-cr-03424-LAB Document 90 Filed 05/09/19 PageID.245 Page 3 of 3



      1                o.      That, if convicted, a defendant who is not a United States citizen may
      2                        be removed from the United States, denied citizenship, and denied
      3                        admission to the United States in the future.
      4         2.     Defendant's guilty plea is made knowingly, intelligently, and voluntarily,
      5                and did not result from force, threats, or promises (other than those made in
      6                a plea agreement).
      7         3.     There is a factual basis for Defendant's plea.
      8         4.     Defendant is competent to enter a plea.
      9                                     RECOMMENDATION
     10         I therefore recommend that the District Judge accept Defendant's guilty plea to the
     11   aforementioned count(s).

     12         The   sentencing     hearing will be before         United     States District Judge
     13   Larry Alan Burns on August 5, 2019, at 9:00 a.m. The Court excludes time from
     14   May    9,    2019,     through    August     5,   2019,    on      the   grounds   that   the
     15   District Judge will be considering the proposed plea agreement and tendered plea
     16   18 U.S.C. § 3161(h)(l)(G)&(H).

     17         If not made within 14 days of this order, objections to these Findings and
     18   Recommendations are waived. If the parties waive the preparation of the Presentence
     19   Report, objections are due within three days of this Order.
     20
     21
     22
     23
          Dated: May 9, 2019

                                                      Jr -
                                                       HOn:l1ireW0:SChopler
                                                       United States Magistrate Judge
     24
     25
     26
     27
     28

                                                        3
